Exhibit 10.34

THIRD AMENDMENT

TO THE

TRUST AGREEMENT

FOR THE

DIRECTORS AND SENIOR MANAGEMENT DEFERRED COMPENSATION PLAN

AND

DIRECTORS RETIREMENT POLICY

This Third Amendment to the Trust Agreement for the Directors and Senior
Management Deferred Compensation Plan and Directors Retirement Policy dated the
5th day of March, 2012, by and between NewBridge Bank, a wholly owned subsidiary
of NewBridge Bancorp, a bank holding corporation (collectively the “Company),
and NewBridge Bank, (the “Trustee”).

WITNESSETH:

WHEREAS, the Company has previously adopted the Trust Agreement for the
NewBridge Bancorp Directors and Senior Management Deferred Compensation Plan and
Directors Retirement Policy dated October 18, 1999, as amended on July 30, 2007
and again on December 19, 2007 (the “Trust”); and

WHEREAS, the purpose of the Trust is to serve as an informal funding mechanism
in connection with the NewBridge Bancorp Deferred Compensation Plan for
Directors and Senior Management (the “Plan”); and

WHEREAS, Section 14 of the Trust permits the Trustee to resign at any time by
written notice to the Company; and

WHEREAS, upon the resignation or removal of the Trustee, Section 15 of the Trust
provides that the Company shall appoint a bank trust department or other third
party that may be granted corporate trustee powers under state law, as a
successor to replace the Trustee; and

WHEREAS, Regions Bank, d/b/a Regions Morgan Keegan Trust, has resigned as
Trustee of the Trust by instrument dated December 7, 2011; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has
determined that it is in the best interest of the participants in the Plan to
amend the Trust to change the Trustee of the Trust to NewBridge Bank, effective
on or about March 5, 2012, and has authorized the President and Chief Executive
Officer of the Company to make such appointment, to amend the Trust to reflect
the new Trustee, and to make such other amendments to the Trust as are necessary
to carry out these resolutions; and

WHEREAS, the President and Chief Executive Officer of the Company by separate
written instrument has appointed NewBridge Bank as Trustee of the Trust
effective March 5, 2012; and



--------------------------------------------------------------------------------

WHEREAS, Section 16 of the Trust provides that the Trust may be amended in a
written instrument executed by both of the parties.

NOW, THEREFORE, the parties do hereby amend the Trust as follows:

 

  1. Adoption and Effective Date of Amendment. The provisions of this Amendment
will be effective as of March 5, 2012, and the transfer of assets in connection
with this amendment shall occur as soon as practicable thereafter at such time
and in such matter as agreed upon by the resigning and the successor Trustees.

 

  2. Trustee. The Trustee of the Trust shall be NewBridge Bank, a North Carolina
commercial bank with corporate trustee powers under North Carolina law.

 

  3. Amendment to Section 13(a). Section 13(a) is hereby deleted in its entirety
and is replaced by the following Section 13(a):

“Affiliation. The Trustee is a wholly-owned subsidiary of NewBridge Bancorp (the
“Holding Company”). Any other subsidiary of the Holding Company and the Holding
Company itself are collectively referred to herein as the “Affiliated
Companies”).

 

TRUSTEE:    NEWBRIDGE BANK      By:          Name:          Title:             
COMPANY:    NEWBRIDGE BANCORP      By:          Name:          Title:           
     NEWBRIDGE BANK      By:          Name:          Title:      